Case 1:17-cv-01616-LPS-CJB Document 563 Filed 06/18/21 Page 1 of 2 PageID #: 30646




                                IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF DELAWARE

  GUARDANT HEALTH, INC.,                            )
                                                    )
                              Plaintiff,            )
                                                    )
              v.                                    )   C.A. No. 17-1616 (LPS) (CJB)
                                                    )
  FOUNDATION MEDICINE, INC.,                        )
                                                    )
                              Defendant.            )

  GUARDANT HEALTH, INC.,                            )
                                                    )
                              Plaintiff,            )
                                                    )
              v.                                    )   C.A. No. 20-1580 (LPS)
                                                    )
  FOUNDATION MEDICINE, INC.,                        )
                                                    )
                              Defendant.            )


                                           JOINT STATUS REPORT

          Pursuant to the Court’s June 4, 2021 Oral Order (C.A. No. 17-1616, D.I. 562; C.A. No. 20-

  1580, D.I. 77), Plaintiff Guardant Health, Inc. and Defendant Foundation Medicine, Inc. provide

  this joint status report.

          As previously represented to the Court, the parties entered into a binding term sheet

  agreement on May 13, 2021. Since then, Guardant and FMI have continued to work diligently to

  complete final documentation. Since the filing of the joint status report on May 28, 2021, the

  parties have revised and exchanged additional draft documents and identified several issues that

  require further clarification and discussion. Given the complexity of the issues and the parties’

  various affiliated businesses, and the upcoming July 4 holiday and associated travel, the parties

  respectfully request additional time – until July 16, 2021 – to finalize the documentation and file

  a dismissal of all claims and counterclaims in these actions or, if necessary, another status report.
Case 1:17-cv-01616-LPS-CJB Document 563 Filed 06/18/21 Page 2 of 2 PageID #: 30647




   Dated: June 18, 2021                     Respectfully submitted,

   FARNAN LLP                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP

   /s/ Brian E. Farnan                      /s/ Jeremy A. Tigan
   Brian E. Farnan (#4089)                  Karen Jacobs (#2881)
   Michael J. Farnan (#5165)                Jeremy A. Tigan (#5239)
   919 N. Market St., 12th Floor            1201 North Market Street
   Wilmington, DE 19801                     P.O. Box 1347
   (302) 777-0300                           Wilmington, DE 19899
   bfarnan@farnanlaw.com                    (302) 658-9200
   mfarnan@farnanlaw.com                    kjacobs@morrisnichols.com
                                            jtigan@morrisnichols.com
   Attorneys for Plaintiff
   Guardant Health, Inc.                    Attorneys for Defendant
                                            Foundation Medicine, Inc.

  June 18, 2021




                                        2
